Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 8, 1996, as supplemented by the order of the same court and Justice, entered on or about November 4, 1996, *426which, inter alia, granted plaintiff summary judgment in the sum of $14,600 on its causes of action for account stated and unjust enrichment and severed its remaining claims, unanimously affirmed, with costs.
Summary judgment was properly granted to plaintiff upon proof that it ordered and paid for a custom-built cabinet in good faith upon defendant’s request and to assist defendant in meeting its contractual obligation. Plaintiff reasonably expected to be reimbursed the amount that defendant’s contract designated was the fair value of the cabinet (see, Geraldi v Melamid, 212 AD2d 575, 576). Further, plaintiff’s proof that defendant received and retained its bills and demands for reimbursement for well over a year without objection was sufficient to establish a cause of action for account stated (see, Shea & Gould v Burr, 194 AD2d 369).
We have considered defendant’s remaining claims and find them to be without merit. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.